Citation Nr: 1422157	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a timely notice of disagreement (NOD) was received with respect to an August 2008 decision that denied service connection for a lower left leg disorder, a bilateral knee disorder, a right index finger strain, atrial fibrillation, a bilateral foot disorder, a bilateral eye disorder, a bilateral ankle disorder, left foot stasis dermatitis, posttraumatic stress disorder (PTSD), migraine headaches, and a back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to November 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 determination of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claims of service connection for a lower left leg disorder, a bilateral knee disorder, right index finger strain, atrial fibrillation, a bilateral foot disorder, a bilateral eye disorder, a bilateral ankle disorder, left foot stasis dermatitis, PTSD, migraine headaches, and a back disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On August 11, 2008, the RO mailed notification to the Veteran of its August 2008 rating decision that denied his claims of service connection for a lower left leg disorder, a bilateral knee disorder, right index finger strain, atrial fibrillation, a bilateral foot disorder, a bilateral eye disorder, a bilateral ankle disorder, left foot stasis dermatitis, PTSD, migraine headaches, and a back disorder.

2.  A written communication from the Veteran expressing his wish to appeal the August 2008 denial of his claims seeking service connection was received on July 20, 2009.


CONCLUSION OF LAW

The Veteran timely filed a NOD with an August 2008 rating decision's denial of his claims seeking service connection for lower left leg, bilateral knee, right index finger, atrial fibrillation, bilateral foot, bilateral eye, bilateral ankle, left foot stasis dermatitis, PTSD, migraine headache, and back disabilities, initiating an appeal of those denials.  38 U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.109, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply here as timeliness of a NOD is a jurisdictional matter, not a claim for benefits.  It initiates an appeal, and is not evidence-driven within the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Further, as this decision fully grants the appellant's claim, any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

An appeal consists of a timely (within one year following notification of a denial) filed NOD and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. §§ 5104,  7105; 38 C.F.R. § 20.200.  A NOD is a written communication from a claimant or the claimant's representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review.  38 C.F.R. § 20.201.  Special wording is not required, as long as the NOD is in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  Id.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has also held that  "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constituting an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).).
On August 11, 2008, the RO mailed the Veteran notification of its August 2008 rating decision that denied his claims of service connection for lower left leg, bilateral knee, right index finger, atrial fibrillation, bilateral foot, bilateral eye, bilateral ankle, left foot stasis dermatitis, PTSD, migraine headache, and back disabilities.  As was noted above, he had one year to initiate an appeal of the decision.  

On July 20, 2009, VA received an unsigned statement from the Veteran expressing his wish to appeal the August 2008 rating decision.  On July 29, 2009, VA sent him a letter advising him that his July 20, 2009 statement was not accepted as a valid NOD because he did not sign it.  He was notified that VA must receive a valid NOD within 60 days from the date of the letter; otherwise, the decision would be final.  

A NOD signed by the Veteran was received on November 18, 2009 (i.e., more than 60 days following the July 29, 2009 letter, and more than a year following notification of the August 2008 rating decision).

A December 2009 administrative decision held that the Veteran's November 18, 2009 signed NOD was not timely filed and that the August 2008 rating decision was final and could not be considered on the same factual basis.  He has perfected an appeal of the December 2009 administrative decision.

It is not in dispute that on July 20, 2009 the Veteran submitted a statement, albeit unsigned, clearly expressing disagreement with the August 2008 denial of his claims seeking service connection.  As is noted above, an NOD must be a written communication from a claimant, or his or her representative, expressing dissatisfaction or disagreement with an adjudicative determination by the RO, and a desire to contest the result.  There is no legal requirement that the statement be signed.  See 38 C.F.R. § 20.201.  Notwithstanding the RO's efforts to obtain a signed NOD from the Veteran after it received his July 20, 2009 unsigned statement, the Board finds that the July 20, 2009 statement from the Veteran meets the legal requirements for a timely/proper NOD, and initiates the appellate process. In line with settled caselaw and the non-adversary nature of VA's pro-claimant benefits system, the Board finds the Veteran's July 20, 2009 communication to be a timely NOD with the August 2008 rating decision.  

Merits adjudication of the appeal is addressed in the remand below.


ORDER

The appeal to establish timeliness of a NOD with an August 2008 rating decision's denials of the Veteran's various claims seeking service connection is granted.


REMAND

The timely filing of a NOD signals the initiation of an appeal of a denial of a claim for VA benefits.  Accordingly, a statement of the case (SOC) addressing the issues must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

The case is REMANDED for the following:

Furnish the Veteran and his representative an appropriate SOC addressing the claims of service connection for lower left leg, bilateral knee, right index finger strain, atrial fibrillation, bilateral foot, bilateral eye bilateral ankle, left foot stasis dermatitis, PTSD, migraine headache, and back disabilities.  The Veteran must be advised that to perfect an appeal of the denials to the Board, he must still timely file a substantive appeal after the SOC is issued (and the period of time afforded for doing so).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


